Title: To George Washington from Major General William Heath, 18 June 1778
From: Heath, William
To: Washington, George


                    
                        Dear Genl
                        Head Quarters Boston June 18th 1778
                    
                    This will be presented by Mr  Torrey whom I have in Consequence of Directions from the Board of war Some Time Since received nominated as a director to a Company of Bakers which I was to raise and Send on to the army, notwithstanding the Encouragment to the Bakers is Handsome yet it is Small when Compared with the Bounties given by the respective Towns to men to Compleat their Quotas Some of them giving five & Six Hundred Dollars, and many Bakers have taken the advantage of it. I have nominated but one Subdirector Thinking it best not to Engage all the Officers Untill there was a better prospect of obtaining the men, I have wrote the Board of war a State of the Company, and that Such as were Engaged had marchd for the army, I think Mr Torrey will render essential Service—he has one Baker for the makeing of Rolls perhaps equal to any in america and may be very servicable in that way to your Excellency and the General officers. I have the Honor to be with great respect your Excellencys most obt Servt
                    
                        W. Heath
                    
                